COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                             No. 08-19-00058-CR
  DAVID LOPEZ,                                    §
                                                               Appeal from the
                 Appellant,                       §
                                                         Criminal District Court No. 1
  v.                                              §
                                                           of El Paso County, Texas
  THE STATE OF TEXAS,                             §
                                                             (TC# 20110D03070)
                 Appellee.                        §

                                 MEMORANDUM OPINION

       Appellant David Lopez has filed a motion to dismiss his own appeal. The Court grants

Appellant’s motion and dismisses this appeal. See TEX.R.APP.P. 42.2 (governing voluntary

dismissals in criminal cases).

                                             GINA M. PALAFOX, Justice
October 31, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)